PER CURIAM
Appellant seeks reversal of an order continuing his involuntary commitment for mental illness. Appellant argues that the record does not establish by clear and convincing evidence that he suffers from a mental disorder or that, as a result of a mental disorder, he is presently a danger to others. The state concedes that the evidence is insufficient to establish that defendant is dangerous to others and that the judgment should be reversed. On de novo review of the record, we accept the state’s concession and reverse.
Reversed.